EDWARDS, Circuit Judge,
dissenting.
In this case the Secretary of Labor petitions this court for review of a decision of the Occupational Safety and Health Review Cojnmission vacating a citation against Rockwell International for a “serious” violation of Section 5(a)(2) of the Occupational Health, and Safety Act of 1970, 29 U.S.C. §654(a)(2) (1970).1 The Secretary’s citation charged, specifically, that Rockwell had exposed it£ employees to asbestos dust in excess .of the levels permitted by the applicable standard, 29. C.F.R. § 1910.93(b) (1972).2 The ^sfandard provides:
(b) Permissible exposure to airborne concentrations of asbestos fibers — (1) Standard effective July 7, 1972. The 8-hour timerweighted average airborne concentrations of asbestos fibers to which any employee may be exposed shall not exceed five fibers, longer than 5 micrometers, per cubic centimeter of air, as determined by the method prescribed in paragraph (e) of this section.
******
(3) Ceiling concentration. No employee shall be exposed at any time to airborne concentrations of asbestos fibers in excess, of 10 fibers, longer than 5 micrometers, per cubic centimeter of air, as determined by the method prescribed in paragraph (e) of this section.
(c) Methods of compliance — (1) Engineering methods, (i) Engineering controls. Engineering controls, such as, but not limited to, isolation, enclosure, exhaust ventilation, and dust collection, *1293shall be used to meet the exposure limits prescribed in paragraph (b) of this section.
A pulmonary specialist who served as expert witness at the hearing upon this case before an Administrative Law Judge designated by the Commission described the problem which underlies this dispute:
Asbestosis ... is primarily caused by the inhalation of a particulate matter now known to be a fiber . . . which [is] contained in various materials [including] . . . brake shoe linings . . [T]hese [fibers] are then inhaled into the lungs and . . . they are trapped in there and once they’re in there, there is no way out. Once they’re in there, they’re in there for good and this little fiber then sets up an allergic reaction where fluid bursts out into small tiny pockets of the lung, and this fluid pours out on the top of this fiber and it’s covered with protein and sooner or later with iron. The iron then stains this so it can be identified if we should do a biopsy or something like this.
There is no question but that Congress had asbestosis in mind in the adoption of the Occupational Health and Safety Act. During Congressional debate Senator Saxbe stated:
There is no question in my mind that if one works as an insulation installer on steampipes or hot air pipes and is using asbestos in any way, shape or form, there is no way in which he can avoid a shortened life expectancy under the present safety rules. It is a real question to me as to whether asbestos can be used at all, whether it can be handled.
******
We have come to the point now that protective breathing apparatus is used, but the asbestos fiber is very fine, and it builds up in the lungs over a long period of time. Asbestos, unlike other dust or fibers, is never assimilated and it is never removed from the lungs. It stays there, and it * * * only become[s] more difficult to breathe the longer one works-with it. (Emphasis added.) Legislative History of the Occupational Safety and Health Act of 1970, 92nd Cong., 1st Sess. 337-38 (Comm. Print 1971).
Neither the statute nor the regulation is under attack in this litigation.
Respondent Rockwell International operates a plant at Ashtabula, Ohio, where it produces brake shoes. Its production- operation requires grinding of the brake lining material which contains asbestos. The machines have a vacuum suction system designed to keep the asbestos particles out of the air. This record contains undisputed testimony, however, that from time to time the air cleaning system malfunctions resulting in a “spew” of finely ground material into the air.
On January 24, 1973, an OSHA compliance officer made a routine inspection of the Rockwell Ashtabula plant. Near grinder # 048 the compliance officer took four samples which on an eight-hour time-weighted average showed 7.4 asbestos fibers over 5 micrometers in length per cubic centimeter of air. One of these samples showed 19.5 fibers per cubic centimeter.
On the basis of this inspection the Secretary of Labor cited respondent Rockwell for a “serious violation” of the Occupational Health and Safety Act. The Secretary ordered abatement of the condition by October 31, 1973, and proposed fines of $800.
Rockwell contested both the citation and the penalty under 29 U.S.C. § 659(c) (1970), whereupon respondent Occupational Health and Safety Review Commission assigned the case for hearing to an Administrative Law Judge. The ALJ conducted an evidentiary hearing taking considerable testimony from Labor Department personnel, from experts hired by Rockwell, and from Rockwell’s employees.
Rockwell’s defense before the ALJ was that it could not properly be held responsible for a “serious violation” because four tests which it had conducted by a reputable testing organization, George Clayton and Associates, had shown no violation of the applicable regulations. Under Section 17(k) *1294of the Act, 29 U.S.C. § 666(j) (1970), an employer is not guilty of a “serious violation” if it “did not, and could not with the exercise of reasonable diligence know of the presence of the violation.” Rockwell’s position is that the Clayton tests constituted the exercise of reasonable diligence under § 17(k).
The Administrative Law Judge found: 3. On January 24, 1973 Respondent was in violation of 29 CFR 1910.93a(b)(l) and (3) and (c)(1).
4. Although the violation of 29 CFR 1910.93a was one which could result in death or serious physical harm to Respondent’s employees, the violation must be treated as a non-serious violation because Respondent had, prior to the Secretary’s inspection on January 24,1973, made reasonable and diligent efforts to determine whether or not a violation existed and because Respondent was entitled to rely upon test results which failed to disclose the existence of dangerously high concentration of asbestos fibers in the atmosphere surrounding grinder No 048.
5. Because the tests performed by Respondent’s testing laboratory did not pri- or to January 24, 1973 disclose the presence of harmful contaminants in the atmosphere surrounding grinder No. 048, the provisions of 29 CFR 1910.134(a)(2) did not come into play. Hence, Respondent cannot be held to have been in violation of this regulation on the date of inspection.
6. The penalty proposed by the Secretary for Respondent’s violation of 29 CFR 1910.93a is valid and appropriate under the circumstances herein and fully in accord with the requirements of Section 17(j) of the Act.
The Administrative Law Judge reduced the violation to the classification of a “non-serious” violation and in all other respects affirmed the Secretary of Labor’s findings, penalty and remedy.
On appeal by the Secretary of Labor to the Occupational Safety and Health Commission, a two-man majority of the Commission for quite different reasons reversed the findings of the Administrative Law Judge and vacated the penalty and remedial order. Commissioner Moran held that “the evidence does not establish that the respondent possessed the requisite knowledge of the violation.” Commissioner VanNamee concurred in vacation of the citation. He stated that “noncompliance with a standard of which the employer did not and could not have reasonably known, constitutes a nonserious violation.” However, he termed the violation a “technical” one and assented to “the vacation of such citations when to find a violation would serve no useful purpose.” Commissioner Cleary in dissent found that his colleagues had ignored relevant evidence concerning Rockwell’s claimed reasonable diligence and concluded that Rockwell was in “serious violation” of the Act.
The most surprising aspect of this record is that the ALJ and the two Commissioners arrived at their conclusions holding that Rockwell had exercised “reasonable diligence” by totally ignoring much additional relevant evidence which the Secretary offered at the hearing.
This evidence was given by Rockwell employees, including an operator of grinder # 048 and a maintenance man who maintained the exhaust system for the grinders. The testimony, if credited, would have shown the following facts:
1) Different sized brake shoes, ranging from FA" to 8" were ground at respondent’s plant (and specifically on grinder # 048), and the amount of material removed by the grinding (and, hence, the quantity of dust) would vary with the size of the brake shoe being ground. On the date of the test which resulted in the citation, a 7" brake shoe was being ground on grinder # 048.3
*12952) On the occasion which produced the citation there was visible dust in the air in the vicinity of grinder # 048. On many other occasions, when no air samples were being taken, there were similar dust conditions.
3) On many occasions the dust collector system malfunctioned because of failure to empty the dust collector bags (or to empty them properly). These malfunctions resulted in “spews” of grinder dust into the plant atmosphere.
4) While the dust collection bags were supposed to be “shaken down” once a shift by laborers, there was no regular schedule for a thorough emptying of the dust collecting bags. They were, however, emptied about once a week by a maintenance man when employees complained to the foreman about the dust condition.
5) The employees were not furnished or required to wear respirators, but were permitted when dust “spews” occurred to shut the machines down and leave their work places.
6) Management representatives knew all of the facts related above from employee complaints.
It, of course, is not this court’s function to weigh this evidence as to credibility or to determine the inferences properly to be drawn from it. But it is part of our reviewing function to require an administrative agency to deal with the whole record. Here both the Administrative Law Judge and the majority of the Commission have reached their conclusion that respondent Rockwell used “reasonable diligence” within the meaning of the “serious violation” provision of the Act, 29 U.S.C. § 666(j) (1970), by simply ignoring the considerable evidence to the contrary. I would hold that the Commission’s total disregard of employee testimony in this record was arbitrary, capricious and an abuse of discretion. 5 U.S.C. § 706(2)(A) (1970).
Since employee testimony cited above, if credited, would require a finding of serious violation, we should remand this case to the Commission for reconsideration on the basis of all rather than part of the record.
Since my colleagues, unfortunately, have arrived at a different conclusion on this issue, I should also point out that as a matter of law, the result reached by the majority of the Commission is completely inconsistent with the Act. 29 U.S.C. § 666(j) describes “a serious violation” and excepts therefrom any “employer [who] did not, and could not with the exercise of reasonable diligence, know of the presence of the violation.”
A nonserious violation, however, is described in the following language in 29 U.S.C. § 666(c) (1970):
(c) Any employer who has received a citation for a violation of the requirements of section 654 of this title, of any standard, rule, or order promulgated pursuant to section 655 of this title, or of regulations prescribed pursuant to this chapter, and such violation is specifically determined not to be of a serious nature, may be assessed a civil penalty of up to $1,000 for each such violation.
Reading these two sections together seems to me to require the conclusion that the difference between the two is employer knowledge of the presence of the violation. Such knowledge is plainly required by 29 U.S.C. § 666(j). Equally plainly such knowledge is not required for a non-serious violation finding under 29 U.S.C. § 666(c). Brennan v. Occupational Safety & Health Review Commission and VY Lactos Laboratories, Inc., 494 F.2d 460, 463 (8th Cir. 1974); National Realty and Construction Co., Inc. v. Occupational Safety & Health Review Commission, and Secretary of Labor, 160 U.S.App.D.C. 133, 489 F.2d 1257, 1266 fn. 34 and 41 (1973).
Commissioner Moran appeared to base his decision upon a view that a lack of proof of the employer’s knowledge of the presence of the violation was a basis for vacating a citation under either the serious violation subsection (j) or the nonserious violation subsection (c). As indicated above, I believe this view to be a mistake in law. The other Commissioner who composed the ma*1296jority in this case believed, as indicated above, that a finding of reasonable diligence was irrelevant to the existence of a nonserious violation and explicitly found a nonserious violation. Nonetheless, he joined in vacating the citation because the violation was “technical in nature,” and because an abatement order would “serve no useful purpose.” I believe that the vacation of the citation under these circumstances was legal error.
It appears clear that the Commission has authority “to assess all civil penalties provided in this section, giving due consideration to the appropriateness' of the penalty with respect to the size of the business of the employer being charged, the gravity of the violation, the good faith of the employer, and the history of previous violations.” 29 U.S.C. § 666(i) (1970).
Under subsection (i) the Commission might, indeed, reduce the civil penalty (even to zero) on the basis of the findings required there, but the statute does not convey authority to vacate the citation. The difference is a meaningful one since 29 U.S.C. § 658(a) (1970), provides mandatorily “[i]n addition, the citation shall fix a reasonable time for the abatement of the violation.” On this point the D.C. Circuit has said:
Finally, in an abundance of caution we emphasize that an instance of hazardous employee conduct may be considered preventable even if no employer could have detected the conduct, or its hazardous character, at the moment of its occurrence. Conceivably, such conduct might have been precluded through feasible precautions concerning the hiring, training, and sanctioning of employees. National Realty and Construction Co., Inc. v. Occupational Safety and Health Review Commission, 160 U.S.App.D.C. 133, 489 F.2d 1257, 1266 fn. 37 (1973).
The order for abatement in this case was vacated along with the citation.
Even if the majority of the Commission had performed their duty of considering the entire factual record, the Commission’s decision should be vacated and the case should be remanded to the Commission for reinstatement of the citation and the abatement order and whatever, if any, penalty it found appropriate under 29 U.S.C. § 666(i) (1970).

. This section provides that each employer “shall comply with occupational safety and health standards promulgated under this chapter.”


. The asbestos standard has been recodified at 29 C.F.R. § 1910.1001 (1975). Effective July 1, 1976, the eight-hour-time-weighted average airborne concentrations of asbestos fibers to which an employee may be exposed has been considerably reduced, from five fibers over five micrometers in length to two such fibers.


. There was testimony that 7" brake shoes constituted over 10% of respondent’s grinding production at the plant concerned. Additionally, respondent’s witnesses testified without exception that they had not ascertained the size of the stock being ground on the occasions of their tests.